WiAV Solutions Inc. v HTC Corp. (2017 NY Slip Op 02162)





WiAV Solutions Inc. v HTC Corp.


2017 NY Slip Op 02162


Decided on March 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2017

Sweeny, J.P., Richter, Moskowitz, Feinman, Gische, JJ.


3506 651634/13

[*1]WiAV Solutions Inc., Plaintiff-Appellant,
vHTC Corporation, Defendant-Respondent.


Ingram Yuzek Gainen Carroll & Bertolotti, LLP, New York (David G. Ebert of counsel), for appellant.
Haynes & Boone, LLP, New York (Jonathan D. Pressment of counsel), for respondent.

Order, Supreme Court, New York County (Eileen Bransten, J.), entered on or about May 18, 2016, which granted defendant's motion to dismiss the complaint, unanimously affirmed, with costs.
The motion court, in a thorough decision, properly determined that none of the three patent licensing agreements that defendant executed with third parties entitled plaintiff to additional payments under the agreement between plaintiff and defendant (see e.g. Ashwood Capital, Inc. v OTG Mgt., Inc., 99 AD3d 1 [1st Dept 2012]). The court properly rejected plaintiff's arguments that certain options granted by defendant to those third parties, which were not alleged to be exercised, as well as the ownership status of certain patent rights transferred to the third parties, constituted a "Triggering Event" under the agreement. The court also properly determined that plaintiff's unsupported allegations of the existence of other Triggering Events failed to state a claim and that further discovery was not warranted (id.).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 23, 2017
CLERK